 In the Matter of TExTIIE; MACHINE WORKS, INC.andUNITED STEEL-WORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.Case No. 11-R-1465.--Decided September 26, 1944Mr. SylvanHirch,of Philadelphia,Pa., andMessrs.Harry W. LeeandWellington Bertolet,of Reading,Pa., for the Company.Messrs. Andrew KondrathandBlair Furman,of Reading, Pa., forthe Union.Mr. Philip Licari,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America, affili-ated with the C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Textile Machine Works, Inc., Reading, Pennsylvania, hereincalled the Company, the National Labor, Relations Board provided foran appropriate hearing upon due notice before Eugene M. Purver,Trial Examiner.Said hearing was held at Reading, Pennsylvania, onAugust 17, 1944.The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduced evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYTextileMachine Works, Inc., a Pennsylvania corporation, is en-gaged at Wyomissing, Pennsylvania, in the manufacture of braidingmachines and items of ordnance for the armed forces of the Unitediron, and brass, most of which is shipped from points outside the State58 N L. R. B, No. 109.549 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Pennsylvania.The Company produces annually goods valued inexcess of $1,000,000, of which 50 percent is shipped to points outsidethe State of Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers- of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THEALLEGED APPROPRIATE UNITThe Union contends that all production and maintenance employeesat the Company's foundry, with certain exclusions, constitute an appro-priate unit.The Company urges that the proposed unit is inappro-priate, and that the production and maintenance employees engagedthroughout its plant, including those at its machine shop as well as itsfoundry with specified exclusions, comprise the appropriate unit.The Company's plant is located 'at Wyomissing, Pennsylvania. Itsoperations are divided into two main divisions, namely, the machineshop 1 and the foundry.The latter is housed in a separate buildinglocated approximately 325 feet from the rest of the plant.There aretwo superintendents, each in charge of one division, who are responsibleto thegeneral manager.The foundry receives all its servicing, main-tenance,power, light, and steam from the machine shop.A centraloffice for the plant, under the direction of the generalmanager, isresponsible for all hiring and discharging- of personnelas well as forall purchases and sales.All the Company's employees enjoy the samevacation privileges, pension rights, and medical attention.The evi-dence shows that the Company follows a plan of plant-wide seniorityin determining lay-offs andin filling vacancies occurring in either maindivision.There weresometransfers of employees from one divisionto the other-during the past 8 months.The record discloses that a sub-stantial proportion of the goods produced in the foundry is used orfinished in the machine shop.In January 1944 the Union beganto organizethe employees of thefoundry, and, sometime during the spring of 1944, it commenced anorganizational campaignamongthe employees of the machine shop.The Union claims that, in June 1944, it obtained a majority statusamongthe employees of the foundry, and that it intends to establisha localsolely for such employees.However, from the facts above set1The machine shop is comprised of various production departments,and also includesthe wood-pattern and metal-pattern departments TEXTILE MACHINE WORKS, -INC.551forth, it appears that a plant wide unit is feasible for collective bar-gaining purposes, and there is nothing in the record to indicate thatorganization among the employees in the machine shop has not pro-gressed and will not progress satisfactorily.In view of the functional relationship between the foundry andthe machine shop, the nature of the Company's operations, and theabsence of -evidence showing that organization of the employees inboth its divisions has not progressed and will not progress satisfac-torily, we find, that, at this time, the unit sought by the Union, limitedto the Company's foundry employees is inappropriate.2We shall,therefore, dismiss the petition herein, without prejudice.Our finding'concerning the unit alleged in the present petition, however, does notpreclude the reinvestigation by the Board of the appropriateness of asimilar unit upon a new petition supported by a showing of materialchanges in the circumstances which underlie our Decision herein 3IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the petitionherein is not at this time appropriate, as found in Section III,supra,we find no question has arisen concerning the representation of em-ployees of the Company, within the meaning of Section 9 (c) of theNational Labor Relations Act.ORDERIT ISHEREBY oRDEREDthat the petititon for investigation and certifica-tion of representatives of employees of Textile Machine Works, Inc.,Reading, Pennsylvania, filed herein by United Steelworkers of Amer-ica, affiliated with'the C. I. 0., be, and it hereby is, dismissed.2SeeMatter of Metal Office Furniture Company,51 N. L R B 993;Matter of Harry M.Sensentch,etat., 55 N. L. R. B.566;Matter of Terrell Machine Co.,57 N L R B. 275.8 SeeMatter of Kentucky Fluorspar Company,52 N. L. R. B. 227